DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 09/07/2021.
In the application claims 1-10 are pending. 
Applicant’s argument with respect to newly amended claims 1, 5-7 regarding driver’s the line-of- site range not overlapping the recommended range were fully considered, and although Examiner believes that previously cited prior art teaches the claimed limitation since Mizuno’s Figs. 3, 5 and 7, clearly show the direction of the line of sight is not overlapping the Mizuno’s recommended range; nonetheless, in an effort to put all arguments aside, the Office has cited an analogous prior art, from the same field of endeavor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2019/0039628 A1), in view of Vaziri (US 2017/0330042 A1), and further in view of Chau (US 2014/0070934 A1).

Consider claim 1, Mizuno teaches, a driving state monitoring device (2) comprising: 
With respect to, a memory configured to store instructions; and a processor (11) configured to execute the instructions, (Mizuno teaches, “vehicle-surrounding monitoring device 2 includes a control unit 11. The control unit 11 includes a microcomputer that includes a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), and an input/output (I/O). The control unit 11 executes a computer program stored in a nontransitive and substantive storage medium to execute a process corresponding to the computer program to control the entire operation of the vehicle-surrounding monitoring device 2.” See ¶ 0033) to:

With respect to, acquire line-of-sight information indicating driving state information indicating a state of driving by a driver, [i.e. whether the driver is looking ahead, Fig. 2 step 3 and 4] (Mizuno teaches, “driver imaging camera 3 captures an image of the upper body of a driver who is seated on a driver seat and faces ahead of a vehicle and outputs an image signal including the captured image to the vehicle-surrounding monitoring device 2.” See ¶ 0030. “control unit 11 includes a line-of-sight direction determination section 11a” See ¶ 0034); 

With respect to, calculate a line-of-sight range of the driver in at least one predetermined driving state based on the line-of-sight information and the driving state Mizuno teaches, “[t]he line-of-sight direction determination section 11a analyzes a movement of the head or the eyeballs of the driver using an image signal input from the driver imaging camera 3 to determine the direction of a line of sight of the driver.” See ¶ 0035; and 

With respect to, determine an insufficient visual observation range based on a recommended line-of-sight range and the line-of-sight range of the driver, the insufficient visual observation range [i.e. “line of sight of the driver is tilted by a predetermined angle”] being a range in which visual observation by the driver is insufficient, the recommended range being a line-of-sight range [i.e. S4: No  diver is looking straight ahead See Fig. 2] recommended as the line-of-sight range in the at least one predetermined driving state, (Mizuno teaches, “[w]hen the control unit 11 determines that a time during which the direction of the line of sight of the driver is tilted by a predetermined angle or more in the right direction relative to the traveling direction of the vehicle has continued for a predetermined time (e.g., several seconds), the control unit 11 determines that the direction of the line of sight of the driver is tilted in the right direction (S3: YES).” See ¶ 0040, and S4: No, i.e. diver is looking straight ahead, See Fig. 2.)

With respect to, the line-of-sight information comprising images captured by an imaging device (i.e. imaging camera 3) provided in a drive recorder (11a), the driving state information being generated from information acquired by a sensor (CMOS image sensor) provided in the drive recorder, (Mizuno teaches, “[t]he driver imaging camera 3 captures an image of the upper body of a driver who is seated on a driver seat and faces ahead of a vehicle… The driver imaging camera 3 is, for example, a charge coupled device (CCD) image sensor or a complementary metal oxide semiconductor (CMOS) image sensor.” See ¶ 0030)

With respect to, the line-of-sight range, it is Examiner position that Mizuno teaches to determine the range of view of the driver in order to determine the level of distraction. Mizuno teaches “[w]hen the control unit 11 determines that the direction of the line of sight of the driver is tilted in either the right direction or the left direction.” See ¶ 0085. Therefore, Mizuno is inherently teaching a range from left tilt to the center and from the center to the right tilt. In an analogous art, Vaziri teaches, “an Eye Tracking Wearable Computer apparatus” See abstract. Vaziri teaches, “[g]iven that the default value of the selected subset of the field of view of the scene recording camera is about the binocular field of view, which on average is 45 degrees, one can filter out small variations in the gaze-point direction and keep the selected subset fixed when the objection is recording video of what a user sees. A safe gaze-direction variation range to ignore is about 10% of the field of view, which is about 5 degrees when field of view is 45 degrees.” See ¶ 0060. Therefore, Vaziri anticipated that a driver has a gaze-direction variation range of about 10 in each of the field of view of the scenes.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Mizuno and calculate a line-of-sight range of the driver in order to accurately determine the range of view of the driver in each state; 

With respect to, determine an insufficient visual observation range as a range in a recommended line-of-sight range that does not overlap with the line-of-sight range of the driver, the insufficient visual observation range being a range in which visual observation by the driver is insufficient, the recommended line-of-sight range being a line-of-sight range recommended as the range in the at least one predetermined driving state. It is Examiner’s position that previously cited prior art teaches the claimed limitation, since Mizuno’s Figs. 3, 5 and 7, clearly show the direction of the line of sight is not overlapping the Mizuno’s recommended range; nonetheless, in an analogous prior art, from the same field of endeavor, Chau teaches, “the driver's view of the road may still be temporarily distracted. For example, when adjusting a setting of the infotainment system, the driver may temporarily look away from the road to view the infotainment system. Accordingly, it is desirable to present warning information to the driver using the heads up display. In addition, it is desirable to provide the warning information in a manner that attracts the driver's attention back to the road when the driver is distracted.” See ¶ 0003. Chau teaches, “internal data monitoring module 32 receives as input internal sensor data 46. In various embodiments, the internal sensor data represents images of the driver (e.g., the head and face) of the vehicle 10. The internal data monitoring module 32 evaluates the internal sensor data 46 to determine a gaze (e.g., an eye gaze and/or a head direction) of the driver. As can be appreciated, various methods may be used to determine the gaze of the driver.” See ¶ 0021. Chau 
Chau teaches, “If the driver has not detected the object, the HUD control module 18 selectively generates signals to the HUD system 20 such that a display of the HUD system 20 displays an image that highlights the object to the driver. The HUD system 20 displays a non-persistent highlight of the object to replicate the object graphically on a windshield (not shown) of the vehicle 10. The HUD system 20 displays the highlight in a location on the windshield where a driver would see the object if the driver were looking in the right direction.” See ¶ 0015. Chau teaches, “the HUD control module 18 coordinates with warning systems 26 (e.g., audible warning systems, haptic warning 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mizuno-Vaziri and monitor the drivers filed of view and determine if the field of view is within the acceptable range of view for the obstacle and when it is determine the field of view has no overlap between the acceptable range of view for the obstacle, alert the driver to pay attention, in an effort to avoid a collision or worse. 

Consider claim 3, the driving state monitoring device according to claim 1, wherein the calculating the line-of-sight range of the driver comprises calculating the line-of-sight range of the driver for each of a plurality of predetermined driving states including the at least one predetermined driving state, (Mizuno teaches, “the control unit 11 determines that the direction of the line of sight of the driver is tilted in the right direction” See ¶ 0040. “the control unit 11 determines that the direction of the line of sight of the driver is tilted in the left direction” See ¶ 0043.)
With respect to, the determining the insufficient visual observation range comprises calculating, for each of the predetermined driving states, a statistical value of the line-of-sight range of the driver in each of the predetermined driving states, based on the line- of-sight range of the driver for each of the predetermined driving states, and determining, for each of the predetermined driving states, the insufficient visual observation range based on the calculated statistical value, Mizuno teaches, “careless state determination section 27f determines whether the driver is in a careless state eye image, it calculates the statistical parameters of the image data. These parameters include minimum, maximum, average and standard deviation of the pixel values. In other words, the whole image is treated like a one dimensional signal and its statistics is computed much faster than processing the same image… two consecutive eye images are taken: for the first one, the infra-red light source is turned on and for the second image the source is turned off. By subtracting the second image from the first, the contribution of the environment light is cancelled and the resultant image can be processed for statistical analysis as described.” See ¶ 0101.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Mizuno and perform calculates the statistical parameters of the image data of the driver as suggested by Vaziri, in an effort to accurately determine field of vision of the driver and determining whether the driver looking ahead, right or left. 

Consider claim 5, a driving state monitoring system (1) comprising: 
Mizuno teaches, a driving state monitoring device (2 or 11); and 
a driving state sensing device (3), (Mizuno teaches, “driver imaging camera 3 captures an image of the upper body of a driver who is seated on a driver seat and faces ahead of a vehicle and outputs an image signal including the captured image to the vehicle-surrounding monitoring device 2.”)
Mizuno teaches, the driving state monitoring device comprises: a memory (nontransitive and substantive storage medium) configured to store instructions and a processor (CPU) configured to execute the instructions stored in the memory of the driving state monitoring device, (Mizuno teaches, “control unit 11 includes a microcomputer that includes a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), and an input/output (I/O). The control unit 11 executes a computer program stored in a nontransitive and substantive storage medium to execute a process corresponding to the computer program to control the entire operation of the vehicle-surrounding monitoring device 2.” See ¶ 0033)

Mizuno teaches, acquire the line-of-sight information and the driving state information from the driving state sensing device (3), [i.e. whether the driver is looking ahead, Fig. 2 step 3 and 4], (Mizuno teaches, “control unit 11 includes a line-of-sight direction determination section 11a” See ¶ 0034. Mizuno teaches, “[t]he line-of-sight direction determination section 11a analyzes a movement of the head or the eyeballs of the driver using an image signal input from the driver imaging camera 3 to determine the direction of a line of sight of the driver.” See ¶ 0035.)

With respect to, calculate a line-of-sight range of the driver in at least one predetermined driving state based on the line-of-sight information and the driving state Mizuno teaches, “[t]he line-of-sight direction determination section 11a analyzes a movement of the head or the eyeballs of the driver using an image signal input from the driver imaging camera 3 to determine the direction of a line of sight of the driver.” See ¶ 0035.

With respect to, determine an insufficient visual observation range based on a recommended line-of-sight range and the line-of-sight range of the driver, the insufficient visual observation range [i.e. “line of sight of the driver is tilted by a predetermined angle”]  being a range in which visual observation by the driver is insufficient, the recommended line-of-sight range being a range [i.e. S4: No  diver is looking straight ahead See Fig. 2] recommended as the line-of-sight range in the at least one predetermined driving state, (Mizuno teaches, “[w]hen the control unit 11 determines that a time during which the direction of the line of sight of the driver is tilted by a predetermined angle or more in the right direction relative to the traveling direction of the vehicle has continued for a predetermined time (e.g., several seconds), the control unit 11 determines that the direction of the line of sight of the driver is tilted in the right direction (S3: YES).” See ¶ 0040, and S4: No, i.e. diver is looking straight ahead, See Fig. 2.)
With respect to, wherein the driving state sensing device (Mizuno’s element 3 equvalent to Vaziri’s Smartcamera) comprises: a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory of the driving state sensing device, in an analogous art, Vaziri teaches, “FIG. 5 illustrates the schematic diagram of Smartcamera” See ¶ 0014. i.e. the driving state processor is used to monitor and measure the vibration of the camera and move an optical element to cancel the effect of the vibration. In the application discussed in this invention, an eye tracker is used in conjunction with a processor to measure the eye movements, and a filtered copy of the eye movement signal is used to drive the movable optical element in the OIS assembly.” See ¶ 0072. Vaziri teaches, “it is possible that the eye tracking camera can also process the image and provide the analysis results to the processor.” See ¶ 0076. Processors are known to have an on board memory, i.e. Motorola® 68HC11 developed in 1970s.

With respect to, the driving state sensing device to: acquire line-of-sight information indicating the driving state information indicating a state of driving by a driver, [i.e. whether the driver is looking ahead, Fig. 2 step 3 and 4], (Mizuno teaches, “driver imaging camera 3 captures an image of the upper body of a driver who is seated on a driver seat and faces ahead of a vehicle and outputs an image signal including the captured image to the vehicle-surrounding monitoring device 2.” See ¶ 0030. “control unit 11 includes a line-of-sight direction determination section 11a” See ¶ 0034)
With respect to, the line-of-sight information comprising images captured by an imaging device (i.e. imaging camera 3) provided in a drive recorder (11a), the driving state information being generated from information acquired by a sensor (CMOS image sensor) provided in the drive recorder, (Mizuno teaches, “[t]he driver imaging camera 3 captures an image of the upper body of a driver who is seated on a driver seat and faces ahead of a vehicle… The driver imaging camera 3 is, for example, a charge coupled device (CCD) image sensor or a complementary metal oxide semiconductor (CMOS) image sensor.” See ¶ 0030)

With respect to, the line-of-sight range, it is Examiner position that Mizuno teaches to determine the range of view of the driver in order to determine the level of distraction. Mizuno teaches “[w]hen the control unit 11 determines that the direction of the line of sight of the driver is tilted in either the right direction or the left direction.” See ¶ 0085. Therefore, Mizuno is inherently teaching a range from left tilt to the center and from the center to the right tilt. In an analogous art, Vaziri teaches, “an Eye Tracking Wearable Computer apparatus” See abstract. Vaziri teaches, “[g]iven that the default value of the selected subset of the field of view of the scene recording camera is about the binocular field of view, which on average is 45 degrees, one can filter out small variations in the gaze-point direction and keep the selected subset fixed when the objection is recording video of what a user sees. A safe gaze-direction variation range to ignore is about 10% of the field of view, which is about 5 degrees when field of view is 45 degrees.” See ¶ 0060. Therefore, Vaziri anticipated that a driver has a gaze-direction variation range of about 10 in each of the field of view of the scenes.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Mizuno and calculate a line-of-sight range of the driver in order to accurately determine the range of view of the driver in each state; 
With respect to, determine an insufficient visual observation range as a range in a recommended line-of-sight range that does not overlap with the line-of-sight range of the driver, See rejection of claim 1.
Consider claim 6, a driving state monitoring method comprising: acquiring line-of-sight information indicating driving state information indicating a state of driving by a driver; the line-of-sight information comprising images captured by an imaging device provided in a drive recorder, the driving state information being generated from information acquired by a sensor provided in the drive recorder; calculating a line-of-sight range of the driver in at least one predetermined driving state based on the line-of-sight information and the driving state information; and determining an insufficient visual observation range as a range in a recommended line-of- sight range that does not overlap with the line-of-sight range of the driver, the insufficient visual observation range being a range in which visual observation by the driver is insufficient,  the recommended line-of-sight range being a range recommended as the line-of-sight range in the at least one predetermined driving state, See rejection of claim 1.

Consider claim 7, a non-transitory computer-readable recording medium that stores a program that causes a computer to execute: acquiring line-of-sight information indicating driving state information indicating a state of driving by a driver, the line-of-sight information comprising images captured by an imaging device provided in a drive 
calculating a line-of-sight range of the driver in at least one predetermined driving state based on the line-of-sight information and the driving state information; and determining an insufficient visual observation range as a range in a recommended line-of- sight range that does not overlap with the line-of-sight range of the driver, the insufficient visual observation range being a range in which visual observation by the driver is insufficient,  the recommended line-of- sight range being a range recommended as line-of-sight range in the at least one predetermined driving state, See rejection of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2019/0039628 A1), in view of Vaziri (US 2017/0330042 A1), in view of Choi (US 2019/0071029 A1), and further in view of An (US 2017/0001648 A1).
Consider claim 2, the driving state monitoring device according to claim 1, wherein the processor is configured to execute the instructions to: determine a time at which the at least one predetermined driving state occurred based on the driving state information,  (Mizuno teaches, “[w]hen the control unit 11 determines that a time during which the direction of the line of sight of the driver is tilted by a predetermined angle or more in the right direction relative to the traveling direction of the vehicle has continued for a predetermined time (e.g., several seconds),” See ¶ 0040.)

Mizuno teaches, “driver imaging camera 3 or a plurality of driver imaging cameras 3 may be provided.” See ¶ 0030.)
With respect to,  the calculating the line-of sight rage of the driver comprises acquiring, from the plurality of first captured images, [i.e. image signal is from the plurality of driver facing cameras 3 See ¶ 0030]  a plurality of second captured images captured during a predetermined period with the specified time as a reference, and calculating the line-of-sight range of the driver based on the acquired plurality of second captured images, “line-of-sight direction determination section 11a analyzes a movement of the head or the eyeballs of the driver using an image signal input from the driver imaging camera 3 to determine the direction of a line of sight of the driver.” See ¶ 0053. In an analogous art, An teaches, “method for detecting the mental state of a driver via a sight capturing technology.” See ¶ 0009.  An teaches, “method includes the steps of installing a camera facing the face of the driver above a cab instrument panel, acquiring a driver face image by using the camera, performing face detection and tracking on each frame of the acquired image, performing eye detection and positioning within the detected face area, recognizing eye opening and closing states by using left and right eye areas, and finally performing fatigue detection via the detection states of continuous frames.” See ¶ 0007.
An teaches, “method for detecting the safety driving state of a driver based on the fusion of driver sight tracking and driver expected attention calculation. Firstly, the current sight of a driver is tracked by adopting a sight capturing device. Secondly, object images (10 frames every second) and attention points (acquired once every 100 ms) of a driver are acquired at the same time.” See ¶ 0133.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mizuno-Vaziri-Chau and capture multiple images of the and analyses each of the frames to ascertain the state of the driver as suggested by An, in an effort to accurately determine whether the driver looking ahead, right or left.

Claims 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2019/0039628 A1), in view of Vaziri (US 2017/0330042 A1), in view of Chau (US 2014/0070934 A1), and further in view of Choi (US 2019/0071029 A1).
Consider claim 4, the driving state monitoring device according to claim 1, wherein the processor is configured to execute the instructions to: generate notification information that includes an image representing the insufficient visual observation range, Mizuno teaches, “as illustrated in FIG. 4, the control unit 11 outputs a display command signal to the information display device 10 to cause the information display device 10 to project and display information such as "an obstacle is present ahead on the left, please pay attention" on the right side of a windshield 12. Accordingly, the driver can recognize that the obstacle is present ahead on the left of the vehicle while looking ahead on the right of the vehicle.” See ¶ 0041. Chau teaches, “The HUD system 20 displays a non-persistent highlight of the object to replicate the object graphically on a windshield (not shown) of the vehicle 10. The HUD system 20 displays the highlight in a location on the windshield where a driver would see the object if the driver were looking in the right direction.” See ¶ 0015. Nonetheless, in an analogous art, Choi teaches, “a surround view monitoring (SVM) system that provides a blind-spot view monitoring (BVM) image” See ¶ 0002. “FIG. 4C may be an icon image and may indicate that the image in FIG. 4B is the right-side blind spot image of a vehicle.” See ¶ 0044. And Fig. 4C. Choi teaches “[t]he icon composer 33 may be configured to generate the images in FIGS. 4B and 4C to generate the image in FIG. 4D. At this time, the icon composer 33 may be configured to generate an icon image (not illustrated) for providing a notification that the BVM image is the left-side blind spot image of the vehicle, when the BVM image is generated based on the image captured by the left view camera 23.” See ¶ 0045.

Consider claim 8, the driving state monitoring device according to claim 4, wherein the processor is configured to execute the instructions to: further generate notification information that includes an image representing the recommended line-of-sight range, Chau teaches, “The HUD system 20 displays a non-persistent highlight of the object to replicate the object graphically on a windshield (not shown) of the vehicle 10. The HUD system 20 displays the highlight in a location on the windshield where a driver would see the object if the driver were looking in the right direction.” See ¶ 0015. Nonetheless, in an analogous art, Choi teaches, “a surround view monitoring (SVM) system that provides a blind-spot view monitoring (BVM) image” See ¶ 0002. “FIG. 4C may be an icon image and may indicate that the image in FIG. 4B is the right-side blind spot image of a vehicle.” See ¶ 0044. And Fig. 4C. Choi teaches “[t]he icon composer 33 may be configured to generate the images in FIGS. 4B and 4C to generate the image in FIG. 4D. At this time, the icon composer 33 may be configured to generate an icon image (not illustrated) for providing a notification that the BVM image is the left-side blind spot image of the vehicle, when the BVM image is generated based on the image captured by the left view camera 23.” See ¶ 0045.
	
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mizuno-Vaziri-Chau and display the obstructed blind spot range via a display so the driver knows which one of the obstructed views need driver’s attention, and therefore, prevent a collision in the driver’s blind spot. 

Consider claim 9, the driving state monitoring device according to claim 4, wherein the image representing the insufficient visual observation range is an overhead image around a vehicle, See Choi Fig. 4C. 

Consider claim 10, the driving state monitoring device according to claim 1, wherein the line-of-sight range of the driver includes a range that is visually observed through a mirror of a vehicle, Choi teaches, “the BVM system may be an auxiliary system that allows a driver to recognize whether an object is present in a blind spot that is not visible through the side mirror when the driver changes lanes, and may generally 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683